 

Exhibit 10.1
AMEREN DEFERRED COMPENSATION PLAN
2007 Document


WHEREAS, Ameren Corporation (“Ameren”) previously established the Ameren
Corporation Deferred Compensation Plan (“Plan”) for certain of its employees;
and


WHEREAS, Ameren previously established the Ameren Corporation Executive
Incentive Compensation Program Elective Deferral Provisions for Members of the
Ameren Leadership Team (“EIC Plan”); and


WHEREAS, effective January 1, 2005, Ameren began administering both the Plan and
the EIC Plan with respect to amounts deferred on and after January 1, 2005 in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended; and


WHEREAS, effective January 1, 2007, Ameren desires to merge the portions of the
EIC Plan into the Plan which relate to post-2004 deferrals and restate the Plan;
 
NOW, THEREFORE, effective January 1, 2007, the portion of the EIC Plan which
relates to post-2004 deferrals is merged into the portion of the Plan which
relates to post-2004 deferrals and the Plan is amended, restated and renamed as
follows:


--------------------------------------------------------------------------------









[amerenlogo.gif]



 


AMEREN DEFERRED COMPENSATION PLAN
2007 Document
 






 

--------------------------------------------------------------------------------











AMEREN DEFERRED COMPENSATION PLAN
2007 Document



1.  
PURPOSE AND AMENDMENT




 
The purpose of the Ameren Deferred Compensation Plan (“Plan”) is to provide
eligible participants with the opportunity to accumulate capital of up to 50
percent of annual base salary and some or all of the Incentive Awards awarded
pursuant to the Ameren Corporation Executive Incentive Compensation Program.
Participation in the Plan is voluntary. The implementation of the Plan will
provide Ameren Corporation and its subsidiaries (“Ameren”) with the means to
attract and retain key employees by offering a competitive salary deferral
program. The Plan is administered by the Ameren Services Company (“Company”).




2.  
DEFINITIONS




 
Certain words and phrases are defined when first used in later paragraphs of the
Plan. In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:




A.  
Ameren: As used herein shall mean Ameren Corporation and its subsidiaries.




B.  
Board: The Board of Directors of Ameren Corporation.




C.  
Company: As used herein shall mean Ameren Services Company, as agent for Ameren
and as administrator of the Plan.




D.  
Deferral Account: Book entries reflecting each Participant’s Deferred Amounts
and Interest credited thereon pursuant to the provisions of Section 6. A
separate Deferral Account shall be maintained for each Deferral Commitment
commenced hereunder.




E.  
Deferral Commitment: The sum of the Salary and Incentive Award deferrals to
which the Participant obligates himself pursuant to the provisions of Section 4.




F.  
Deferred Amount: The amount of Salary and Incentive Award which a Participant
elects to defer pursuant to the provisions of the Plan.




G.  
Effective Date: January 1, 1986, as restated and amended from time to time.




H.  
Incentive Award: The portion of an incentive award awarded to an officer,
executive or other employee of Ameren pursuant to the provisions of the Ameren
Executive Incentive Compensation Program which is deferred pursuant to the
provisions of the Plan.

 

 
Page 1

--------------------------------------------------------------------------------



  I.  
Interest: The amount of interest which a Participant shall be deemed to earn on
his Deferred Amounts and which shall be credited to his Deferral Account as
determined pursuant to Section 7.




J.  
Participant: Any person eligible to participate in the Plan pursuant to Section
3 who elects or has elected to defer a portion of his salary pursuant to the
provisions of the Plan.



For purposes of Sections 8 and 9, a Participant who transfers employment to
any subsidiary of Ameren Corporation or other business entity in which
Ameren Corporation has a ten percent (10%) or greater ownership interest shall
be deemed not to have terminated employment as long as such Participant is an
employee of such a subsidiary or business entity.



K.  
Performance-Based Compensation: An Incentive Award that (a) is based on services
performed over a period of at least 12 months and (b) constitutes
performance-based compensation as defined in Treasury Regulations issued under
Code Section 409A.




L.  
Plan: The Ameren Deferred Compensation Plan, as revised and restated.




M.  
Plan Year: The 12-month period commencing January 1 and ending on December 31.




N.  
Retirement: Termination of employment after attainment of at least age 55.




O.  
Salary: The annual base pay of a Participant, exclusive of any income from
commissions, benefits, allowances, and/or other incentive plans paid by Ameren.




P.  
Specified Employee: A key employee (as defined in Code Section 416(i) without
regard to Code Section 416(i)(5)) determined in accordance with the meaning of
such term under Code Section 409A and the regulations promulgated thereunder.
The identification date for purposes of determining Ameren’s key employees shall
be December 31.




3.  
ELIGIBILITY




 
Any employee of Ameren who is designated and treated by Ameren as a member of
the Ameren Leadership Team shall be eligible to participate in the Plan, unless
the Human Resources Committee of Ameren Corporation Board of Directors
designates such person as ineligible for the Plan. Any individual who is
eligible to participate in the Plan may become a Participant by commencing a
Deferral Commitment.

 
 
Page 2

--------------------------------------------------------------------------------


 

4.  
COMMENCING A DEFERRAL COMMITMENT



A. Maximum Deferrals:



 
A Participant may commence a Deferral Commitment by making an election to defer
a percentage of Salary, in 1% increments, up to a maximum of 50 percent. The
amount of Salary deferred may not reduce the amount of the Participant’s
non-deferred Salary for the year of deferral below the maximum level of “Federal
Insurance Contributions Act taxable wages” (i.e., the FICA taxable wage base).
Upon application to the Company by a Participant, the Company may, in its
discretion, permit a Participant to defer Salary in excess of 50 percent or
waive the FICA taxable wage base limitation. A Participant may defer receiving
some or all of an Incentive Award granted to such Participant, as described
above, by electing to defer receiving either a percentage of an Incentive Award
otherwise payable to him or by electing to defer all of an Incentive Award
greater than a set dollar amount.



B. Irrevocability of Deferral Commitment:



 
During a Plan Year, a Deferral Commitment shall be irrevocable, and the deferral
percentage or amount elected by the Participant thereunder shall not be
increased or decreased.



C. Term of Deferral Commitment:



 
The term of a normal Deferral Commitment shall be the Plan Year.



D. Crediting of Deferred Amounts:



 
The Participant’s Deferred Amounts shall be credited to his Deferral Account by
no later than the end of the month in which such amounts would, but for such
deferral, be payable to the Participant.




5.  
TERMS OF DEFERRAL ELECTION




 
A Participant’s written election to defer Salary for a Plan Year shall indicate
the percentage or amount of Salary and/or Incentive Award which the Participant
is electing to defer under the Plan and the method of distribution of such
amounts, as permitted under Section 8. Such election shall be made in accordance
with procedures established by the Company by no later than the last date
specified for such election, which shall not be later than (a) in the case of an
election to defer Salary or an Incentive Award that is not Performance-Based
Compensation, the December 31 preceding the first day of the Plan Year for which
such election shall be effective or (b) in the case of an election to defer an
Incentive Award which is Performance-Based Compensation, a date (as determined
by the Company) no later than the date that is six months before the end of the
performance period, provided that, (1) the Participant continuously performs
services from the date the performance criteria are established through the date
the Participant makes his or her election and (2) the Incentive Award is not
substantially certain to be paid and is not readily ascertainable as of such
date. In the case of a Participant who becomes eligible during a Plan Year, an
election to defer Salary and/or an Incentive Award may be made within 30 days
after the date the employee becomes eligible to participate in the Plan (and any
other “plan” (as defined in Treasury Regulations promulgated under Code Section
409A) of deferred compensation) with respect to services to be performed
subsequent to the election, which shall be irrevocable during such initial year
of participation. With respect to an Incentive Award, such initial election
shall apply only to the portion of such compensation equal to the total amount
of compensation for the performance period multiplied by the ratio of the number
of days remaining in the performance period after the election over the total
number of days in the performance period. However, an election with respect to
an Incentive Award may apply to the entire Incentive Award, if elected by the
Participant, and/or be made at a later date if otherwise permitted under
subsection (b) above.

 
 
Page 3

--------------------------------------------------------------------------------


Salary and/or an Incentive Award may be made within 30 days after the date the
employee becomes eligible to participate in the Plan (and any other “plan” (as
defined in Treasury Regulations promulgated under Code Section 409A) of deferred
compensation) with respect to services to be performed subsequent to the
election, which shall be irrevocable during such initial year of participation.
With respect to an Incentive Award, such initial election shall apply only to
the portion of such compensation equal to the total amount of compensation for
the performance period multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period. However, an election with respect to an Incentive Award
may apply to the entire Incentive Award, if elected by the Participant, and/or
be made at a later date if otherwise permitted under subsection (b) above.
 

6.  
PARTICIPANT DEFERRAL ACCOUNT




 
There shall be established a Deferral Account in the name of each Participant
who elects to defer Salary and/or an Incentive Award by commencing a Deferral
Commitment under the provisions of the Plan. A separate Deferral Account will be
maintained for each Deferral Commitment commenced by each Participant with
respect to Salary and Incentive Awards related to that Deferral Commitment. The
Deferral Account shall reflect the value of the Participant’s Deferred Amounts
plus Interest credited thereon with respect to the specific Deferral Commitment.
The records for each Deferral Account maintained for the Participant shall be
available for inspection by the Participant at reasonable times, and the Company
shall make available to the Participant a statement indicating the aggregate
amount credited to each of the Participant’s Deferral Accounts and the value of
each such Deferral Account.




7.  
INTEREST ON DEFERRED AMOUNTS




 
Interest calculated at the rate or rates, as hereinafter described, shall accrue
from the date Salary and/or Incentive Awards deferrals are credited to the
Participant’s Deferral Account and shall be compounded annually and credited to
the Participant’s Deferral Account as of the last business day of each Plan Year
(or as of such other dates as determined by the Company) for which the
Participant has a Deferral Account balance. While the Participant is employed by
Ameren, the Participant’s Deferral Account balance shall earn Interest at the
“Plan Interest Rate.” After retirement, termination of employment (in the case
of a Specified Employee subject to a 6-month delay described in Section 9.C) or
following the death of the Participant, the Participant’s Deferral Account
balance shall earn interest at the “Base Interest Rate.”




 
The “Plan Interest Rate” for any Plan Year shall be 150 percent of the average
Mergent’s Seasoned AAA Corporate Bond Yield Index (“Mergent’s Index”, formerly
called “Moody’s Index”) for the previous calendar year. Interest rates are
calculated annually as of the first day of the Plan Year.




 
The “Base Interest Rate” for any Plan Year shall be equal to the average
Mergent’s Index for the previous calendar year.

 
 
Page 4

--------------------------------------------------------------------------------


 

8.  
DISTRIBUTION AT RETIREMENT



At the time that a Participant makes an election to defer Salary and/or
Incentive Awards under the Plan, he shall select a method for the distribution
of the balance of that Deferral Account. Upon Retirement, the balance of each of
the Participant’s Deferral Account(s) shall be distributed to the Participant
according to the pay-out method selected by the Participant; provided that, any
Deferral Account which is subject to a scheduled payment option pursuant to
Section 10 as of the year in which the Participant retires or a year following
the year in which a Participant retires shall be paid under Alternative 1. A
Participant may elect to receive his account distribution as a lump sum or in
substantially equal installments over a set period up to 15 years. Under either
payment method, a Participant can elect to commence distribution at the time of
Retirement or defer such payment(s) until March 1 of the calendar year following
Retirement. (For example, a Participant whose Retirement is effective June 1,
2007, may defer payment from his Deferral Account(s) until March 1, 2008.)
Notwithstanding a Participant’s election, payment of benefits shall not be made
or commence under this Section 8 prior to the date which is 6 months after the
date of a Participant’s Retirement in the case of a Participant who is
determined to be a Specified Employee at the time of his Retirement. Any
payments (with interest calculated at the Plan Interest Rate) that would have
been paid during such 6-month period shall be paid in a lump sum to the
Participant as of the day after the last day of such 6-month period, and all
other payments following such 6-month period shall be paid in accordance with
the terms of the Plan and the Participant’s election.



 
A.
Distribution Alternatives:




1.     
The balance of the Participant’s Deferral Account to be distributed in a single
lump sum, payable the first day of the first month following the month in which
Retirement occurs.




2.     
The balance of the Participant’s Deferral Account to be distributed in a single
lump sum, payable on March 1 of the calendar year following Retirement.




3.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 5 years commencing at
Retirement.




4.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 5 years commencing on March 1
of the calendar year following Retirement.




5.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing at
Retirement.




6.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing on March 1
of the calendar year following Retirement.

 
 
Page 5

--------------------------------------------------------------------------------


 

7.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing at
Retirement.




8.     
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing on March 1
of the calendar year following Retirement.



Installment payments (Alternatives 3 through 8), may be received either monthly
or on an annual basis. The distribution options available in circumstances where
the Participant dies, either before or after Retirement, or is placed on
disability status prior to Retirement are described in Sections 10 and 11. The
deferral of payments to the calendar year following Retirement (Alternatives 2,
4, 6 and 8) is not permitted in cases of death or long-term disability.
 
B.  Subsequent Election Changes:
 

 
In accordance with the procedures established by the Company, a Participant may
elect to change his method of distribution with respect to Deferral Commitments
related to years prior to 2008, with respect to amounts not otherwise payable in
2007, if such an election is made no later than December 31, 2007.




 
On and after January 1, 2008, a Participant may elect to change his method of
distribution with respect to one or more Deferral Accounts in accordance with
rules established by the Company. If a Participant makes such election, then (a)
such election shall not take effect until at least 12 months after the date on
which such election is made, and submitted to the Company; (b) the first payment
with respect to which such election is made shall be deferred for a period of
not less than 5 years from the date such payment would otherwise have been made;
(c) any election related to a payment that was otherwise to be made at a
specified time may not be made less than 12 months prior to the date of the
first scheduled payment; and (d) with respect to a change in payment form, such
change may not impermissibly accelerate the time or schedule of any payment
under the Plan, except as provided in regulations promulgated by the Secretary
of Treasury.




 
A change in the method of distribution must be made in accordance with the rules
and procedures established by the Company.




9.  
TERMINATION OF EMPLOYMENT PRIOR TO BECOMING ELIGIBLE FOR RETIREMENT




A.        
General:




     
Except as described in Paragraph B, if a Participant terminates employment after
completing one or more Deferral Commitments but prior to becoming eligible for
Retirement, the balance of the Participant’s corresponding Deferral Account(s),
including any Deferral Accounts subject to a scheduled payment option under
Section 10, shall be distributed in a single sum to the Participant no later
than 30 days after the date the Participant terminates employment.

 
 
Page 6

--------------------------------------------------------------------------------


 

B.        
Change of Control:




     
In the event that a Participant terminates employment from Ameren after
completing one or more Deferral Commitments but prior to becoming eligible for
Retirement and after the occurrence of a Change of Control, the balance of the
Participant’s Deferral Account(s), including Interest calculated at the Plan
Interest Rate, shall be distributed in a single sum to the Participant no later
than 30 days after the date the Participant terminates employment. For purposes
of this Paragraph, Change of Control shall have the same meaning that it has in
the Amended and Restated Ameren Corporation Change of Control Severance Plan.



HISTORICAL NOTE: A Change of Control occurred on December 31, 1997, with the
merger of Union Electric Company and CIPSCO Inc. to form Ameren Corporation.
Participants in the Plan as of that date became eligible to receive interest
calculated at the Plan Interest Rate, and will receive interest calculated at
the Plan Interest Rate for all future Deferral Commitments, when the
corresponding Deferral Commitments for such Deferral Account(s) are completed.


C.   Specified Employee Restriction:



     
Notwithstanding the above, payment of benefits shall not be made under this
Section 9 prior to the date which is 6 months after the date of a Participant’s
termination of employment in the case of a Participant who is determined to be a
Specified Employee at the time of his termination of employment. In such case,
the lump sum amount determined under Section 9.A or 9.B, as appropriate, shall
be paid to the Participant as of the day after the last day of such 6-month
period.




10.  
SCHEDULE PAYMENT OPTION




 
At the time a Participant makes an election to defer Salary and/or Incentive
Awards under the Plan, he or she may elect for the distribution of the balance
of that Deferral Account to be made in a specified year; provided such year is
at least three years after the year to which the deferral relates. Distributions
pursuant to this scheduled payment option shall be paid in a lump sum no later
than the March 1st of the calendar year following the specified year.




11.  
TOTAL DISABILITY OF PARTICIPANT




 
In the event that it is determined by a duly licensed physician selected by the
Company that, because of ill health, accident or other disability, a Participant
is no longer able, properly and satisfactorily, to perform his regular duties
and responsibilities, and therefore, such Participant has been placed on long
term disability ("LTD"), the Company shall commence distribution of the
Participant’s Deferral Account(s) in accordance with the distribution method
selected by the Participant, but only if the Participant is disabled within the
meaning of Code Section 409A(a)(2)(C). Where a Participant had elected a
deferral option (Section 8, Alternatives 2, 4, 6 and 8), payments will be made
in the same form as elected (i.e., lump sum or installment) but will commence no
later than 30 days after the Participant’s LTD effective date, to the extent a
distribution is permitted under the previous sentence. Under this 

 
 
Page 7

--------------------------------------------------------------------------------


 
provision, a Participant on LTD status may receive a distribution from his
Deferral Account(s) prior to attaining age 55.
 

12.  
DEATH OF PARTICIPANT




A.    
Prior to Retirement:




 
In the event of the Participant’s death prior to his Retirement, the Company
shall commence distribution of the Participant’s Deferral Account(s) to the
Participant’s designated beneficiary(ies) according to the method(s) selected by
the Participant pursuant to Section 8. However, where the Participant had chosen
a deferral option (Section 8, Alternatives 2, 4, 6 and 8), payment will be made
in the same form as elected (i.e., lump sum or installment) but will commence as
soon as administratively feasible but no later than 30 days after the month in
which the Participant’s death occurs.




B.    
After Retirement:




 
In the event a Participant dies after his Retirement but prior to receiving
benefits under the Plan, the Company shall commence distribution of the
Participant’s Deferral Account(s) to the Participant’s designated
beneficiary(ies). Such payments will be made in the same form as elected (i.e.,
lump sum or installment) but will commence as soon as administratively feasible
but no later than 30 days after the month in which the Participant’s death
occurs. Where a Participant who is receiving benefits dies, the Company shall
continue to make distributions to the Participant’s designated beneficiary(ies)
in accordance with the method selected by the Participant.




13.  
HARDSHIP DISTRIBUTION




 
In the event that a Participant (or in the case of the Participant’s death, his
beneficiary) suffers a Financial Hardship, the Company may, if it deems
advisable in its sole and absolute discretion, distribute on behalf of the
Participant, his beneficiary or his legal representative, any portion of the
Participant’s Deferral Account(s), but in no event more than the amount
reasonably necessary to relieve the Financial Hardship upon which the request is
based, plus the federal and state taxes due on the withdrawal, as determined by
the Company. Any such hardship distribution shall be made at such times as the
Company shall determine, and the Participant’s Deferral Account(s) shall be
reduced by the amount so distributed and/or utilized. Financial Hardship means a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, his or her spouse or a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.




14.  
DESIGNATION OF BENEFICIARY




 
The Participant shall designate in writing, on a form approved by the Company,
one or more primary and/or secondary beneficiaries who shall receive
distributions otherwise payable to the Participant or as otherwise authorized by
the Plan, and such beneficiary designation shall be controlling with respect to
all Deferral Accounts such Participant may have pursuant to

 
 
Page 8

--------------------------------------------------------------------------------


 
the provisions of the Plan. The Participant’s spouse, if any, must consent in
writing to the designation of a primary beneficiary(ies) other than such spouse
as the sole primary beneficiary. Subject to the requirement of the preceding
sentence, the Participant shall have the right, at any time and for any reason,
to submit a revised designation of beneficiary. Such revised designation of
beneficiary shall become effective provided it is delivered to the Company prior
to the death of such Participant, and it shall supersede all prior designations
of beneficiary submitted by the Participant. A beneficiary may be a natural
person or an entity (such as a trust or a charitable organization).
 

 
If no designation of beneficiary has been received by the Company from the
Participant prior to his death, or if the beneficiary(ies) designated by the
Participant has not survived the Participant or cannot otherwise be located by
the Company within a reasonable period of time, distributions shall be made to
the person or persons in the first of the following classes of successive
preference:




1.  
The Participant’s surviving spouse.




2.  
The Participant’s surviving children, equally.




3.  
The Participant’s surviving parents, equally.




4.  
The Participant’s surviving brothers and sisters, equally.




5.  
The Participant’s personal representative(s), executor(s) or administrator(s).




15.  
PAYMENTS TO MINORS OR INCOMPETENTS




 
Whenever, in the Company’s opinion, a person entitled to receive any payment
under the Plan is a minor, is under a legal or other disability or is so
incapacitated as to be unable to manage his financial affairs, a distribution
may be made to such person or to his legal representative or to a relative or
friend of such person for his benefit, or for the benefit of such person in
whatever manner the Company considers advisable. Any payment of a benefit in
accordance with the provisions of this Section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.




16.  
ADMINISTRATION




 
Except as specified otherwise in the Plan, the Company shall have full power and
discretion to administer, construe and interpret the Plan. Any authorized action
or decision under the provisions of the Plan undertaken by the Company arising
out of, or in connection with the administration, construction, interpretation
or effect of the Plan, or recommendations in accordance therewith, or any rules
and regulations adopted by the Company shall be conclusive and binding on all
Participants and their beneficiaries and all other persons whosoever.


 
Page 9

--------------------------------------------------------------------------------


 

17.  
MISCELLANEOUS




A.            
Right of Setoff: If, at such time as the Participant becomes entitled to
distributions hereunder, the Participant has any debt, obligation or other
liability representing an amount owing to Ameren, and if such debt, obligation,
or other liability is due and owing at the time that distributions are payable
hereunder, the amount owed or owing may be offset against the amount otherwise
distributable hereunder.




B.            
No Trust Created: The arrangements hereunder are unfunded for tax purposes and
for the purposes of ERISA, Title I. Nothing contained in the Plan, and no action
taken pursuant to its provisions shall create, or be construed to create, a
trust, escrow of any kind, or a fiduciary relationship between Ameren and the
Participant, his designated beneficiary(ies), other beneficiaries of the
Participant or any other person.




C.            
Unsecured General Creditor Status: Distributions to the Participant or his
designated beneficiary(ies) or any other beneficiary(ies) hereunder shall be
made from assets which prior to distribution shall continue, for all purposes,
to be a part of the general corporate assets and no person (including
Participants) shall have any interest in such assets of Ameren, including
without limitation the proceeds of life or other insurance policies, by virtue
of the provisions of the Plan. To the extent that any person, including the
Participant, acquires a right to receive distributions under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of Ameren and the obligation to pay constitutes a mere promise of
Ameren to make payments in the future.




D.           
Recovery of Costs: In the event that the Company purchases an insurance policy
or policies insuring the life of a Participant or any other property to allow
Ameren to recover the costs of providing deferred compensation in whole or in
part, hereunder, neither the Participant, his beneficiary(ies) nor any other
person or persons shall have any rights therein whatsoever. Ameren shall be the
sole owners and beneficiaries of any such insurance policy and shall possess and
may exercise all incidents of ownership therein.




E.            
Protective Provisions: A Participant shall cooperate with the Company by
providing all information requested including a medical history. In connection
therewith, the Company reserves the right to require that the Participant submit
to a physical examination if such examination is deemed to be necessary or
appropriate. The costs of all such physical examinations will be paid by the
Company. If the Participant refuses to cooperate with the Company, the Company
shall have no further obligation to the Participant under the provisions of the
Plan. If the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant or his beneficiary(ies) over and above actual Salary deferrals.




F.           
No Contract of Employment: Nothing contained herein shall be construed to be a
contract of employment for any term of years, nor a conferring upon the
Participant the right to continue to be employed in his present capacity, or in
any capacity. It is expressly understood that the Plan relates to the payment of
deferred compensation

 
 
Page 10

--------------------------------------------------------------------------------


for the Participant’s services normally distributable after termination of his
employment, and the Plan is not in any way intended to be an employment
contract.
 

G.           
Spendthrift Provisions: Neither the Participant, his beneficiary(ies), nor any
other person or persons shall have any power or right to sell, alienate, attach,
garnish, transfer, assign, anticipate, pledge or otherwise encumber any part or
all of a Deferral Account maintained or distributable hereunder. No amounts
hereunder shall be subject to seizure by any creditor of the Participant or a
beneficiary, beneficiary(ies) or any other person or persons by a proceeding at
law or in equity, nor shall such amounts be transferable by operation of law in
the event of divorce, legal separation, bankruptcy, insolvency or death of the
Participant, his beneficiary(ies), or any other person or persons. Any such
attempted assignment or transfer shall be null and void.




H.           
Withholding Taxes: To the extent required by the law in effect at the time that
deferrals are made hereunder, the Company shall withhold from non-deferred
compensation the payroll taxes required to be withheld by the federal or any
state or local government.




I.            
Suspension, Termination and Amendment: The Board of Directors of Ameren
Corporation shall have the power to suspend or terminate the Plan in whole or in
part at any time, and from time-to-time to extend, modify, amend or revise the
Plan in such respects as the Board of Directors by resolution may deem
advisable, provided that (1) no such extension, modification, amendment or
revision shall deprive a Participant, or any beneficiary(ies) thereof, of any
part or all of the Participant’s Deferral Account and (2) no attempt to
terminate the Plan shall be effective unless such termination complies with the
restrictions and requirements applicable under Code Section 409A and the
regulations promulgated thereunder in effect at the time of such termination.




J.            
Conflicts: Any conflict in the language or terms or interpretation of the
language or terms of the Plan between this Plan document and any other document
which purports to describe the rights, benefits, duties or obligations of any
Participant, Ameren or any other person or entity shall be resolved in favor of
this Plan document.




K.           
Validity: In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.




L.           
Captions: The captions of the articles and sections of the Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.




M.          
Gender and Plurals: Wherever used in the Plan, words in the masculine gender
shall include masculine or feminine gender, and, unless the context otherwise
requires, words in the singular shall include the plural, and words in the
plural shall include the singular.

 
 
Page 11

--------------------------------------------------------------------------------


 
 

N.          
Notice: Any election, beneficiary designation, notice, consent or demand
required or permitted to be given under the provisions of the Plan shall be in
writing and shall be signed by the Participant. If such election, beneficiary
designation, notice, consent or demand is mailed by a Participant, it shall be
sent by United States Certified Mail, postage prepaid, and addressed to the
chief human resources officer, Ameren Services Company, P. O. Box 66149,
St. Louis, Missouri 63166-6149. The date of such mailing shall be deemed to be
the date of such notice, consent or demand.




O.          
Governing Law: The Plan, and the rights of the parties hereunder, shall be
governed by and construed in accordance with the laws of the State of Missouri.




P.          
Disputes: A Participant who believes that he is being denied a benefit to which
he is entitled (hereinafter referred to as “Claimant”), or his representative,
may file a written request for such benefit with the Plan Administrator of the
Plan setting forth his claim. The request must be addressed to: Ameren Services
Company, Employee Benefits Department, P.O. Box 66149, MC 533, St. Louis,
Missouri 63166-6149, Attention: Plan Administrator, Deferred Compensation Plan.



Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within ninety (90) days and shall in fact deliver such reply
within such period. However, the Company may extend the reply period for an
additional ninety (90) days for reasonable cause. If the claim is denied in
whole or in part, the Company will adopt a written opinion using language
calculated to be understood by the Claimant setting forth:


1.     the specific reason or reasons for denial,
2.     specific references to pertinent Plan provisions on which the denial is
 based,
3.     a description of any additional material or information necessary for
 the Claimant to perfect the claim and an explanation why such material
or such information is necessary,
4.     appropriate information as to the steps to be taken if the Claimant
 wishes to submit the claim for review, including a statement of the
       Claimant’s right to bring a civil action following an adverse benefit
 determination on review, and
5.     the time limits for requesting a review and for the actual review.


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Company review its
determination. The Claimant or his duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which shall be considered in the review under this subsection without
regard to whether such information was submitted or considered in the initial
benefit determination. The Claimant or his duly authorized representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his claim. If the
Claimant does not
 
Page 12

--------------------------------------------------------------------------------


 
 
request a review of the Company’s determination within such 60-day period, he
shall be barred and estopped from challenging its determination.


Within sixty (60) days after the Company’s receipt of a request for review, it
will review its prior determination. After considering all materials presented
by the Claimant, the Company will render a written opinion setting forth the
specific reasons for his decision and containing specific references to the
pertinent Plan provisions on which his decision is based. If special
circumstances require that the 60-day period be extended, the Company will so
notify the Claimant and will render the decision as soon as possible but not
later than one hundred twenty (120) days after receipt of the request for
review. If the Company makes an adverse benefit determination on review, the
Company will render a written opinion using language calculated to be understood
by the Claimant setting forth:


1.    the specific reason or reasons for denial,
2.    specific references to pertinent Plan provisions on which the denial is
based,
3.    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents,
       records and other information relevant to his claim, and
4.    a statement of the Claimant’s right to bring a civil action following an
adverse benefit determination on review.
 

 
Page 13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the foregoing restatement was adopted on the 29th day of
November, 2006.


AMEREN CORPORATION






By:           /s/ Donna K.
Martin                                                   
 
Title:  Senior Vice President and Chief Human Resources
   Officer (Ameren Services Company)
 
 
 
Page 14
